     Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 1 of 9 PageID #:395




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

NATIONAL FOOTBALL LEAGUE
PLAYERS ASSOCIATION,

         Plaintiff,
                                                    No. 20-cv-06012
v.
                                                    Judge John F. Kness
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A,

         Defendants.


                      ORDER ON MOTION FOR DEFAULT JUDGMENT

         This action having been commenced by National Football League Players Association

(“NFLPA” or “Plaintiff”) against the Defendants identified in the attached Schedule A to the

Complaint, and using the online marketplace accounts (also referred to as the “Defendant Internet

Stores” or “Seller Aliases”), and NFLPA, having moved for entry of Default and Default Judgment

against the Defendants identified in Schedule A to the Complaint (collectively, the “Defaulting

Defendants”);

         This Court, having entered upon a showing by NFLPA, a Temporary Restraining Order

and Preliminary Injunction against Defaulting Defendants, which included an asset restraining

order;

         NFLPA, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,
     Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 2 of 9 PageID #:396




        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, since the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. In the context of similar cases, “. . . a plaintiff

must show that each defendant is actually operating an interactive website that is accessible in

Illinois and that each defendant has aimed such site at Illinois by standing ready, willing and able

to ship its counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated

Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In the present case,

Plaintiff has presented screenshot evidence that each Defaulting Defendant Internet Store is

reaching out to do business with Illinois residents, by operating one or more commercial,

interactive Internet Stores, through which Illinois residents can and do purchase products using

counterfeit versions of Plaintiff’s Trademarks (the “Counterfeit/Infringing Products”). See Docket

No. 8, which includes screenshot evidence, confirming that each Defaulting Defendant Internet

Store does stand ready, willing, and able to ship the counterfeit goods to customers in Illinois, and

the goods of which bear infringing and/or counterfeit versions of the NFLPA Trademarks, U.S.

Trademark Registration Nos. 1,931,367; 2,177,629; 2,179,669; 3,882,494; 4,438,255; 5,016,378;

and, 5,459,913.

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).




                                                  2
    Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 3 of 9 PageID #:397




       IT IS HEREBY ORDERED that National Football League Players Association’s Motion

for Entry of Default and Default Judgment is granted, that Defaulting Defendants are deemed in

default, and that a final judgment will be entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that:

       1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees,

attorneys, confederates, and all persons acting for, with, by, through, under, or in active concert

with them be permanently enjoined and restrained from:

               a.     using the NFLPA Trademarks, or any reproductions, counterfeit copies, or

colorable imitations thereof, in any manner in connection with the distribution, marketing,

advertising, offering for sale, or sale of any product that is not a genuine NFLPA Product or not

authorized by NFLPA to be sold in connection with the NFLPA Trademarks;

               b.     passing off, inducing, or enabling others to sell or pass off any product as a

genuine NFLPA Product or any other product produced by NFLPA, that is not NFLPA’s or not

produced under the authorization, control or supervision of NFLPA and approved by NFLPA, for

sale under the NFLPA Trademarks;

               c.     committing any acts calculated to cause consumers to believe that

Defaulting Defendants’ products are those sold under the authorization, control, or supervision of

NFLPA, or are sponsored by, approved by, or otherwise connected with NFLPA;

               d.     further infringing the NFLPA Trademarks and damaging NFLPA’s

goodwill;

               e.     otherwise competing unfairly with NFLPA in any manner;

               f.     shipping, delivering, holding for sale, transferring or otherwise moving,

storing, distributing, returning, or otherwise disposing of, in any manner, products or inventory

not manufactured by or for NFLPA, nor authorized by NFLPA to be sold or offered for sale, and


                                                3
    Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 4 of 9 PageID #:398




which bear any of the NFLPA Trademarks, or any reproductions, counterfeit copies or colorable

imitations thereof;

               g.     using, linking to, transferring, selling, exercising control over, or otherwise

owning the online marketplace accounts, or any other domain name or online marketplace account

that is being used to sell or is the means by which Defaulting Defendants could continue to sell

Counterfeit/Infringing Products; and,

               h.     operating and/or hosting websites that are involved with the distribution,

marketing, advertising, offering for sale, or sale of any product bearing the NFLPA Trademarks,

or any reproductions, counterfeit copies, or colorable imitations thereof, that is not a genuine

NFLPA Product, or not authorized by NFLPA to be sold in connection with the NFLPA

Trademarks.

         2.    Those in privity with Defaulting Defendants, and with actual notice of this Order,

including any online marketplaces such as ContextLogic, Inc. (“Wish”), eBay, Inc. (“eBay”),

Amazon Payments, Inc. (“Amazon”), Etsy Inc. (“Etsy”), Alipay US, Inc. (“Alipay”), iOffer and

Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities (collectively,

“Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search

engines such as Google, Bing and Yahoo, shall within three (3) business days of receipt of this

Order:

               a.     disable and cease providing services for any accounts through which

Defaulting Defendants engage in the sale of counterfeit and infringing goods using the NFLPA

Trademarks, including any accounts associated with the Defaulting Defendants listed on Schedule

A, attached hereto;




                                                4
    Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 5 of 9 PageID #:399




               b.      disable and cease displaying any advertisements used by or associated with

Defaulting Defendants in connection with the sale of counterfeit and infringing goods using the

NFLPA Trademarks; and

               c.      take all steps necessary to prevent links to the Seller Aliases identified on

Schedule A from displaying in search results, including, but not limited to, removing links to the

Seller Aliases from any search index.

       3.      Pursuant to 15 U.S.C. § 1117(c)(2), NFLPA is awarded statutory damages from

each of the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

willful use of counterfeit NFLPA Trademarks on products sold through at least the Defendant

Internet Stores.

       4.      PayPal, Wish, eBay, Amazon, Etsy, Alipay, and any other online marketplace or

payment processor in privity with Defendants, shall, within five (5) business days of receipt of this

Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

Defaulting Defendants’ online marketplace accounts, or Defaulting Defendants’ websites,

identified on Schedule A from transferring or disposing of any money or other of Defaulting

Defendants’ assets.

       5.      All monies currently restrained in Defaulting Defendants’ financial accounts,

including monies held by eBay, PayPal, Wish, Amazon, Etsy, Alipay, and any other payment

processor, are hereby released to NFLPA as partial payment of the above-identified damages, and

eBay, PayPal, Wish, Amazon, Etsy, and Alipay are ordered to release to NFLPA the amounts from

Defaulting Defendants’ eBay, PayPal, Wish, Amazon, Etsy, and Alipay accounts within ten (10)

business days of receipt of this Order.

       6.      Until NFLPA has recovered full payment of monies owed to it by any Defaulting

Defendant, NFLPA shall have the ongoing authority to serve this Order on eBay, PayPal, Wish,


                                                 5
    Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 6 of 9 PageID #:400




Amazon, Etsy, Alipay, and any other payment processor, in the event that any new accounts

controlled or operated by Defaulting Defendants are identified. Upon receipt of this Order, eBay,

PayPal, Wish, Amazon, Etsy, and Alipay shall within ten (10) business days:

                 a.    Locate all accounts and funds connected to Defaulting Defendants,

Defaulting Defendants’ online marketplace accounts or Defaulting Defendants’ websites;

                 b.    Restrain and enjoin such accounts or funds that are based internationally,

from transferring or disposing of any money or other assets of Defaulting Defendants; and,

                 c.    Release all monies restrained in Defaulting Defendants’ accounts to

NFLPA, as partial payment of the above-identified damages; and,

                 d.    Upon Plaintiff’s request, the Internet marketplace website operators and/or

administrators for the Seller Aliases shall disable and/or cease facilitating access to the Seller

Aliases, including any other online marketplace accounts or seller alias names identified and/or

being used and/or controlled by Defaulting Defendants to engage in the business of marketing,

offering to sell, and/or selling goods bearing and/or using counterfeits and infringements of

Plaintiff’s NFLPA Trademarks.

       7.        Until NFLPA has recovered full payment of monies owed to it by any Defaulting

Defendant, NFLPA shall have the ongoing authority to serve this Order on any banks, savings and

loan associations, or other financial institutions (collectively, the “Financial Service Providers”)

in the event that any new financial accounts controlled or operated by Defaulting Defendants are

identified. Upon receipt of this Order, the Financial Service Providers shall within ten (10)

business days:

                 a.    Locate all accounts connected to Defaulting Defendants, Defaulting

Defendants’ online marketplace accounts, or Defaulting Defendants’ websites;




                                                 6
    Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 7 of 9 PageID #:401




               b.      Restrain and enjoin such accounts from receiving, transferring, or disposing

of any money or other assets of Defaulting Defendants;

               c.      Release all monies restrained in Defaulting Defendants’ financial accounts

to NFLPA, as partial payment of the above-identified damages; and,

               d.      Upon Plaintiff’s request, the Internet marketplace website operators and/or

administrators for the Seller Aliases shall disable and/or cease facilitating access to the Seller

Aliases, including any other online marketplace accounts or seller aliases identified and/or being

used and/or controlled by Defendants to engage in the business of marketing, offering to sell,

and/or selling goods bearing and/or using counterfeits and infringements of Plaintiff’s NFLPA

Trademarks.

       8.      In the event that NFLPA identifies any additional online marketplace accounts,

domain names, third-party payment processors, and/or financial accounts owned by Defaulting

Defendants, NFLPA may send notice of any supplemental proceeding to Defaulting Defendants

by e-mail at the e-mail addresses originally identified and served, and any e-mail addresses

provided for Defaulting Defendants by third parties.

       9.      The bond posted by Plaintiff in the amount of $10,000 is hereby ordered released

by the Clerk to Plaintiff or Plaintiff’s counsel.

       10.     The Court will enter a separate final judgment order.

SO ORDERED.

Date: January 22, 2021
                                                        JOHN F. KNESS
                                                        United States District Judge




                                                    7
Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 8 of 9 PageID #:402
Case: 1:20-cv-06012 Document #: 29 Filed: 01/22/21 Page 9 of 9 PageID #:403
